          Case 3:19-cv-00319-JM Document 23 Filed 07/01/20 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

NACY PHILLIPS                                                                      PLAINTIFF

V.                                   3:19CV00319 JM

CRISP CONTRACTORS                                                               DEFENDANT

                                            ORDER

       Pending is Plaintiff Nacy Phillips’s motion for extension of time (Doc. 21) to comply

with this Court’s June 10, 2020 Order (Doc. 20). Despite direction to become familiar with the

Local Rules, Phillips did not comply with Local Rule 6.2(b) in her motion by failing to indicate

that she had conferred with counsel about the requested extension. Nevertheless, for good cause

shown, Phillips’s request for an additional 15-days to comply with the Court’s Order is

GRANTED.

       By Wednesday, July 15, 2020, Phillips is ordered do one of two things: (1) either

contact Defendant’s attorney and work out a time for delivery of the outstanding discovery, or

(2) file a response to the motion to compel with the Court explaining why she has not

participated in discovery. Again, should an agreement be made between the parties, Defendant is

directed to notify the Court and withdraw its motion to compel. Phillips is warned that no further

extensions will issue.

       IT IS SO ORDERED this 1st day of July, 2020.



                                                        _________________________________
                                                         UNITED STATES DISTRICT JUDGE
